Citation Nr: 1218312	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.  

In May 2010, which was following the RO's last adjudication of the matter in an April 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his appeal.  He did not waive initial RO jurisdiction over this evidence.  Remand is not required to afford RO review of the evidence, however, because the Board is granting the Veteran's claim.  The Board can thus proceed with appellate review of the matter.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The currently demonstrated bilateral hearing loss disability and tinnitus are shown as likely as not to be due to noise exposure during the Veteran's active service.




CONCLUSION OF LAW

1. Extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101 , 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.385 (2011).

2. Extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  As the evidence is related, the Board will address the issues together. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).

In the present case, the Board finds after careful consideration that the evidence is at least in a state of relative equipoise in showing that a current bilateral ear hearing loss disability and tinnitus had their onset during the Veteran's active duty service, for the following reasons.

The Veteran testified at his April 2012 Board hearing that he has had bilateral hearing loss and tinnitus symptoms since noise exposure during service.  He explained that his noise exposure during service involved working with a Howitzer division and a machine gun squad.  See Hr'g Tr. 3-4.  The Board finds the Veteran's testimony credible and competent evidence of noise exposure and symptoms of bilateral hearing loss and tinnitus during service.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

His DD Form 214 is consistent with his Board hearing testimony.  It shows that his military occupational specialty (MOS) was Light Weapons Infantry.  

In light of this record, the Board finds that Veteran's active duty service is consistent with acoustic trauma involving onset of symptoms during service.  See 38 U.S.C.A. § 1154; Hensley, 5 Vet. App. at 159.  

Furthermore, the Veteran indicated at his April 2012 Board hearing that he has had continuous hearing loss symptoms and tinnitus since his active duty service.  See 38 C.F.R. § 3.303(b); Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Finally, the record before the Board contains post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   See Hensley, 5 Vet. App. at 159.  

In particular, the record before the Board shows that the Veteran underwent a VA outpatient audiology consultation in May 2008.  At that time, the VA audiologist noted the Veteran's history of noise exposure during service and his lack of post-service occupational and recreational noise exposure.  The Veteran also denied tinnitus at that time.  The VA audiologist did not document results of audiometry testing, but noted that such results were not valid for rating purposes.  However, the VA audiologist opined that the Veteran's in-service noise exposure is more likely as not a contributing factor to his hearing impairment.  

Then, in October 2008, the Veteran underwent a VA audiological examination in connection with the instant appeal.  The VA examiner noted the results of in-service whispered voice testing, and the post-service VA hearing test results.  The VA examiner further noted the Veteran's history of in-service noise exposure and his denial of post-service noise exposure.  Also, the Veteran informed the VA examiner that he had a history of tinnitus starting during service.  The VA examiner then reported hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 
35
50
70
70
LEFT
45
60
70
75
75

Speech recognition scores were 96 percent right ear and 94 percent left ear.  Based on these examination results, the VA examiner diagnosed mild-to-severe sensorineural hearing loss (SNHL) in the right ear and moderate-to-severe SNHL in the left ear.  The audiologist also diagnosed tinnitus.  With regard to the etiology of the disorders, the VA examiner opined that bilateral hearing loss and tinnitus are less likely as not caused by or a result of the Veteran's active duty service.  The VA examiner reasoned that the service treatment records (STRs) were without any complaint or note related to hearing loss or tinnitus.  The VA examiner explained that whispered voice testing, such as that documented in the STRs, is neither a sensitive nor reliable indicator of high frequency hearing loss.  

Finally, the evidence includes a VA outpatient treatment record from January 2009 showing that the Veteran's VA primary care doctor diagnosed bilateral hearing loss with tinnitus.  Then in May 2010, this same VA primary care doctor noted the Veteran's complaints of hearing loss since service, and opined that his hearing loss is most likely secondary to noise exposure during service.  

In summary, the record before the Board contains audiological evaluation results showing a diagnosis of hearing loss disability for VA purposes, particularly the October 2008 VA examination, as well as tinnitus.  See 38 C.F.R. § 3.385.  Furthermore, the VA audiologist in May 2008 and the Veteran's primary care doctor at VA in May 2010 favorably related his hearing loss and tinnitus to his in-service noise exposure.  These opinions are considered persuasive as they are based on his accurate history of in-service noise exposure.  Further, the opinions are clearly stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the October 2008 VA examiner provided an unfavorable opinion indicating that the Veteran's hearing loss and tinnitus are not related to his service.  This opinion is found to have no probative value, however, as the VA examiner impermissibly based his opinion on the absence of documented symptoms during service without explaining why such documentation was necessary.  See Kahana, 24 Vet. App. 428 (explaining that "the lack of medical evidence in service does not constitute substantive negative evidence"); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Without an accurate factual basis or an adequate explanation, the VA examiner's opinion carries no probative weight.  Accordingly, it does not outweigh the favorable opinions provided in May 2008 and May 2010, cited above.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

For the above reasons, the Board finds that the evidence is at least in a state of relative equipoise in showing that a bilateral hearing loss disability and tinnitus were as likely as not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154; 38 C.F.R. §§ 3.303, 3.385.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER


Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


